916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jonathan F. SMITH, Plaintiff-Appellant,v.APAC CAROLINA, INC., Defendant-Appellee.
No. 90-2130.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1990.Decided Oct. 24, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Eugene A. Gordon, Senior District Judge.  (CA-87-511-G-C)
Jonathan F. Smith, appellant pro se.
Richard Lee Rainey, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jonathan F. Smith appeals from the district court's order, under Fed.R.Civ.P. 37, dismissing his employment discrimination suit for repeated failure to comply with discovery orders.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. APAC Carolina, Inc., CA-87-511-G-C (M.D.N.C. June 22, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.